
	

113 HRES 153 IH: Expressing the sense of the House of Representatives that the Patient Protection and Affordable Care Act of 2009 violates article I, section 7, clause 1 of the United States Constitution because it was a Bill for raising Revenue that did not originate in the House of Representatives.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Gohmert,
			 Mr. Salmon,
			 Mr. Stockman,
			 Mr. Bonner,
			 Mr. Coble,
			 Mr. Pitts,
			 Mr. McClintock,
			 Mr. Shimkus,
			 Mr. Campbell,
			 Mr. Fleming,
			 Mr. Westmoreland,
			 Mr. Smith of New Jersey,
			 Mr. Williams,
			 Mrs. Bachmann,
			 Mr. Garrett,
			 Mr. Carter,
			 Mr. Sam Johnson of Texas,
			 Mr. Schweikert, and
			 Mr. Issa) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Patient Protection and Affordable Care Act of 2009
		  violates article I, section 7, clause 1 of the United States Constitution
		  because it was a Bill for raising Revenue that did not originate
		  in the House of Representatives.
	
	
		Whereas article I, section 7, clause 1 of the United
			 States Constitution provides that, All Bills for raising Revenue shall
			 originate in the House of Representatives;
		Whereas, on June 28, 2012, a majority of the United States
			 Supreme Court held that the individual mandate provision of the Patient
			 Protection and Affordable Care Act of 2009 cannot be upheld as an
			 exercise of Congress’s power under the Commerce Clause but was
			 within Congress’s power to tax;
		Whereas the Patient Protection and Affordable
			 Care Act of 2009 was originally introduced in the United States
			 Congress by its sponsor as the Senate health care bill in the form
			 of a Senate Amendment to H.R. 3590, which had passed the House of
			 Representatives by a vote of 416–0 as the Service Members Home
			 Ownership Tax Act of 2009;
		Whereas there is ample evidence that the sponsors of the
			 Senate health care bill not only contemplated the possibility of
			 substantial excess revenues, but explicitly announced on its Senate
			 introduction that, This bill will cut the deficit by $130
			 billion;
		Whereas section 1563 of the Senate amended H.R. 3590
			 explicitly stated that it was the Sense of the Senate [that] this Act
			 will reduce the Federal deficit between 2010 and 2019, and this
			 Act will continue to reduce budget deficits after 2019.; and
		Whereas the Senate health care bill that the
			 President ultimately signed as H.R. 3590 contains 17 numbered Revenue
			 Provisions, none of which are germane to the subject matter of the
			 original H.R. 3590, and nothing else in the Senate health care
			 bill was germane to the subject matter of H.R. 3590: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Patient Protection and
			 Affordable Care Act of 2009 was a Bill for raising
			 Revenue as those words were intended to be understood in article I,
			 section 7, clause 1 of the United States Constitution; and
			(2)the
			 Patient Protection and Affordable Care Act of 2009 did not
			 originate in the House of Representatives.
			
